NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                       AUG 31 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

MARIANO SANTIAGO GRANDE,                        No.    20-72612

                Petitioner,                     Agency No. A200-823-656

 v.
                                                MEMORANDUM*
MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted August 29, 2022**
                                 Pasadena, California

Before: BOGGS,*** OWENS, and FRIEDLAND, Circuit Judges.

      Mariano Santiago Grande (“Santiago Grande”), a native and citizen of

Mexico, petitions for review of the decision of the Board of Immigration Appeals



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
            The Honorable Danny J. Boggs, United States Circuit Judge for the
U.S. Court of Appeals for the Sixth Circuit, sitting by designation.
(“BIA”) dismissing his appeal of the Immigration Judge’s (“IJ”) decision denying

his application for withholding of removal and protection under the Convention

Against Torture (“CAT”). “Where the BIA writes its own decision, as it did here,

we review the BIA’s decision, except to the extent it expressly adopts the IJ’s

decision.” Diaz-Reynoso v. Barr, 968 F.3d 1070, 1075-76 (9th Cir. 2020). “We

review for substantial evidence the BIA’s factual findings, which should be upheld

unless the evidence compels a contrary result.” Id. at 1076 (citation and internal

quotation marks omitted). As the parties are familiar with the facts, we do not

recount them here. We deny the petition for review.

      1. As a preliminary matter, Santiago Grande argues that the immigration

court lacked jurisdiction because the Notice to Appear failed to specify the date,

time, and location of his initial removal hearing, even though a later notice

provided that information. This argument is foreclosed by our recent en banc

decision in United States v. Bastide-Hernandez, 39 F.4th 1187, 1192-93 & 1193

n.9 (9th Cir. 2022) (en banc) (holding that a defective notice to appear does not

deprive the immigration court of subject matter jurisdiction).

      2. To qualify for withholding of removal, “the applicant must demonstrate

that it is ‘more likely than not that he or she would be persecuted on account of

race, religion, nationality, membership in a particular social group, or political

opinion upon removal to [the country in question].’” Silva v. Garland, 993 F.3d


                                           2
705, 719 (9th Cir. 2021) (alteration in original) (quoting 8 C.F.R. § 1208.16(b)(2)).

The requirement that the applicant show that he or she would be persecuted “on

account of” a protected ground is often referred to as the “nexus” requirement.

Reyes v. Lynch, 842 F.3d 1125, 1132 n.3 (9th Cir. 2016) (citation omitted).

      Substantial evidence supports the BIA’s determination that Santiago Grande

failed to establish nexus to a protected ground. Santiago Grande sought relief

based on the particular social group of “adult male member[s] of the Santiago

Grande family.”1 However, the record does not compel the conclusion that

Santiago Grande has or will be persecuted on the basis of membership in that

group. See id. at 1136-37 (stating that, to establish nexus, the applicant must show

through direct or circumstantial evidence that the persecutor was motivated to

harm the applicant because of a protected ground (citing INS v. Elias-Zacarias,

502 U.S. 478, 483 (1992))); see also Zetino v. Holder, 622 F.3d 1007, 1016 (9th

Cir. 2010) (“An [applicant’s] desire to be free from harassment by criminals

motivated by theft or random violence by gang members bears no nexus to a

protected ground.”).




1
  Santiago Grande has waived any challenge related to the particular social group
of “Mexican national[s] returning to Mexico from the United States after several
years.” See Lopez-Vasquez v. Holder, 706 F.3d 1072, 1079-80 (9th Cir. 2013)
(stating that issues not specifically raised and argued in a party’s opening brief are
waived).

                                           3
      We reject Santiago Grande’s argument that the BIA’s citation to Matter of

A-B-, 27 I. & N. Dec. 316 (A.G. 2018) (“A-B-I”), which was later vacated by

Matter of A-B-, 28 I. & N. Dec. 307 (A.G. 2021), necessitates a remand here

because substantial evidence supports the BIA’s nexus determination independent

of any change in law caused by the vacatur of A-B-I.

      3. Substantial evidence also supports the BIA’s denial of CAT protection

because Santiago Grande failed to show that he will more likely than not be

tortured with the acquiescence of the Mexican government or a person acting in an

official capacity. See Garcia v. Wilkinson, 988 F.3d 1136, 1147-48 (9th Cir.

2021).

      PETITION FOR REVIEW DENIED.2




2
 The temporary stay of removal remains in place until the mandate issues. The
motion for a stay of removal is otherwise denied. Dkt. Nos. 1, 5.

                                        4